DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
The claims are objected to because they include reference characters which are not enclosed within parentheses: “Ls”; “La”; “Lb”; and “Lc”.
Reference characters corresponding to elements recited in the detailed description of the drawings and used in conjunction with the recitation of the same element or group of elements in the claims should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims.  See MPEP § 608.01(m).

Claims 1 – 6 are objected to because of the following informalities:
In Reference to Claim 1
In line 4, the phrase “a length Ls between the upstream end and the downstream end” should read –a length (Ls) extending from the upstream end to the downstream end–.
In lines 6 – 7, the phrase “the first region extending between the upstream end and a first position” should read –the first region extending from the upstream end to a first position–.
In lines 10 – 11, the phrase “the second region extending between the downstream end and a second position” should read –the second region extending from the downstream end to a second position–.
In Reference to Claim 2
In line 1, the phrase “further comprising” should read –further comprising:–
In lines 3 – 4, the phrase “the third region extending between the upstream end and a third position” should read –the third region extending from the upstream end to a third position–.
In Reference to Claim 3
In lines 2 – 3, the phrase “the third catalyst layer is more than 0 g/L and less than 100 g/L, 20 g/L to 90 g/L, or 40 g/L to 80 g/L based on a capacity” should read –the third catalyst layer is greater than 0 g/L and less than 100 g/L
In Reference to Claim 4
In line 2, the phrase “wherein the third distance Lc is 0.4Ls to 0.7Ls” should read –wherein the third distance (Lc) is 40% to 70% of the length (Ls) of the substrate–.
In Reference to Claim 5
In line 2, the phrase “wherein the first distance La is 0.15Ls to 0.5Ls” should read –wherein the first distance (La) is 15% to 50% of the length (Ls) of the substrate–.
In Reference to Claim 6
In line 2, the phrase “wherein the second distance Lb is 0.4Ls to 0.7Ls” should read –wherein the second distance (Lb) is 40% to 70% of the length (Ls) of the substrate–.

Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2018/0252132 to Suzuki et al. (Suzuki).
Suzuki teaches (see Suzuki and Fig. 18 below):
In Reference to Claim 1
An exhaust gas purification device comprising:
A substrate including an upstream end through which an exhaust gas is introduced, and a downstream end through which the exhaust gas is discharged, the substrate having a length (Ls) extending from the upstream end to the downstream end;
A first catalyst layer containing first catalyst particles, extending across a first region, and being in contact with the substrate, the first region extending from the upstream end to a first position, the first position being at a first distance (La) from the upstream end toward the downstream end; and
A second catalyst layer containing second catalyst particles, extending across a second region, and being in contact with the substrate, the second region extending from the downstream end to a second position, the second position being at a second distance (Lb) from the downstream end toward the upstream end,
Wherein the first catalyst layer has an inner surface defining macropores (as seen from Fig. 18 and Suzuki paragraphs [0051] and [0055]).
In Reference to Claim 5
In addition to all the limitations of claim 1 discussed above, wherein the first distance (La) is 15% to 50% of the length (Ls) of the substrate (as seen from Fig. 18 and Suzuki paragraphs [0051] and [0055]).
In Reference to Claim 6
In addition to all the limitations of claim 1 discussed above, wherein the second distance (Lb) is 40% to 70% of the length (Ls) of the substrate (as seen from Fig. 18 and Suzuki paragraphs [0051] and [0055]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 2017/0226905 to Kabashima (Kabashima) in view of Suzuki.
In Reference to Claim 1
Kabashima teaches (see Kabashima and Fig. 1 below):
An exhaust gas purification device comprising:
A substrate (Fig. 1 – reference character 2) including an upstream end through which an exhaust gas is introduced, and a downstream end through which the exhaust gas is discharged, the substrate having a length (Ls) extending from the upstream end to the downstream end (as seen from Fig. 1 and Kabashima paragraphs [0021] – [0022]);
A first catalyst layer (C1) containing first catalyst particles, extending across a first region, and being in contact with the substrate, the first region extending from the upstream end to a first position, the first position being at a first distance (La) from the upstream end toward the downstream end; and
A second catalyst layer (C2) containing second catalyst particles, extending across a second region, and being in contact with the substrate, the second region extending from the downstream end to a second position, the second position being at a second distance (Lb) from the downstream end toward the upstream end (as seen from Fig. 1 and paragraphs [0023] – [0024]),
Kabashima does not teach the following which is taught by Suzuki:
Wherein the first catalyst layer has an inner surface defining macropores (as seen from Fig. 18 and Suzuki paragraphs [0051] and [0055]).

Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have applied the teaching of Suzuki to define macropores in an inner surface of the first catalyst layer within the NOx storage reduction catalyst of Kabashima since it would provide a catalyst coating with excellent gas communicability and gas diffusivity as well as increased warm-up performance as taught by Suzuki (paragraph [0009]).


In Reference to Claim 2
Kabashima teaches:
In addition to all the limitations of claim 1 discussed above, a third catalyst layer (Fig. 1 – reference character C3) containing third catalyst particles, extending across a third region, and being in contact with at least the first catalyst layer, the third region extending from the upstream end to a third position, the first position being at a third distance (Lc) from the upstream end toward the downstream end (as seen from Fig. 1 and Kabashima paragraphs [0023] – [0024]).
In Reference to Claim 3
Kabashima teaches:
In addition to all the limitations of claim 2 discussed above, wherein a total mass of the third catalyst layer is greater than 0 g/L and less than 100 g/L based on a capacity of the substrate in the third region (Kabashima paragraph [0029]).
In Reference to Claim 4
Kabashima teaches:
In addition to all the limitations of claim 2 discussed above, wherein the third distance (Lc) is 40% to 70% of the length (Ls) of the substrate (as seen from Fig. 1 and Kabashima paragraph [0024]).

In Reference to Claim 5
Kabashima teaches:
In addition to all the limitations of claim 1 discussed above, wherein the first distance (La) is 15% to 50% of the length (Ls) of the substrate (as seen from Fig. 1 and Kabashima paragraph [0024]).
In Reference to Claim 6
Kabashima teaches:
In addition to all the limitations of claim 1 discussed above, wherein the second distance (Lb) is 40% to 70% of the length (Ls) of the substrate (as seen from Fig. 1 and Kabashima paragraph [0024]).



    PNG
    media_image1.png
    179
    550
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    400
    478
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Peng et al. (US 2021/0262373); Tanaka (US 2019/0299139); Kadoya et al. (US 2017/0284247); Katoh et al. (US 2018/0243728); Iwachido et al. (US 2010/0101212); Zuberi (US 2007/0104632); Komata et al. (US 2019/0291083); Chiffey et al. (US 2015/0202572); Yin et al. (US 2017/0189892); and Andersen et al. (US 2017/0087541) all show devices in the general state of the art of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE LEON JR whose telephone number is (571)270-3513.  The examiner can normally be reached Monday - Thursday (9am - 7pm ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached at (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORGE L LEON JR/Primary Examiner, Art Unit 3746